                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

MICHAEL MCCARTHY, et al.,                )
                                         )
      Plaintiffs,                        )
                                         )            No. 1:20-cv-10701-DPW
                  -against-              )
                                         )
CHARLES D. BAKER, in his Official )
Capacity    as      Governor of      the )
Commonwealth of Massachusetts, et al.,   )
                                         )
      Defendants.                        )

 NATIONAL SHOOTING SPORTS FOUNDATION’S MOTION FOR LEAVE TO FILE
    AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR A
    TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

       National Shooting Sports Foundation (“NSSF”) hereby moves for leave to file an amicus

curiae brief in support of Plaintiffs’ motion for a temporary restraining order and preliminary

injunction. NSSF is the national trade association for the firearms, ammunition, and hunting and

shooting sports industry. NSSF’s membership includes over 9,000 federally licensed firearms

manufacturers, distributors, and retailers, as well as companies selling shooting and hunting-

related goods and services, many of which are incorporated or conduct business in

Massachusetts.

       NSSF seeks leave to file the attached brief to assist the Court in addressing the impact of

Massachusetts’ COVID-19 Order on Massachusetts firearms retailers and law-abiding citizens.

                                         ARGUMENT

       Plaintiffs’ motion challenges Defendants’ enforcement of COVID-19 Orders to close

firearms retailers as “non-essential” businesses that are not permitted to operate for the duration

of the COVID-19 public health crisis. Notwithstanding the fact that firearms retailers provide

essential services, Defendants have halted all firearm and ammunition commerce in the
Commonwealth, infringing on the Second Amendment rights of Massachusetts citizens and its

firearm retailers.   This Order uniquely, and substantially, impacts NSSF’s membership;

therefore, NSSF seeks leave to file the attached amicus curiae brief to assist the Court in its

ruling on the Plaintiffs’ motion for a temporary restraining order and preliminary injunction.

       Although there is no specific procedural rule permitting amicus briefs in federal district

court, “the acceptance of amicus briefs is within the sound discretion of the court.” Trustees of

Boston Univ. v. Vyrian, Inc., 2013 WL 12129604, at *4 (D. Mass. Oct. 29, 2013) (internal quotation

marks omitted). As this Court has noted, “thoughtful amicus submissions” can be “quite helpful in

putting the immediate controversy in its larger context.” Gallo v. Essex Cnty. Sheriff’s Dep’t,

2011 WL 1155385, at *6 n.7 (D. Mass. Mar. 24, 2011) (Woodlock, J.). The attached amicus

curiae brief would substantially advance this Court’s contextual understanding by addressing the

essential nature of firearms retailers and the Second Amendment right to sell firearms.

       NSSF was formed in 1961, and for over 50 years its mission has been “to promote,

protect and preserve hunting and the shooting sports” on behalf of its member firearm and

ammunition manufacturers, distributors, and retailers.      The COVID-19 Orders substantially

hinder NSSF’s mission and prohibit its members from engaging in firearm and ammunition

commerce within the Commonwealth. Because of NSSF’s long history of advocating for its

membership and for the Second Amendment rights of all citizens, it respectfully represents that it

can provide this Court with a unique perspective on the issues before it.




                                                 2
                                         CONCLUSION

       For the foregoing reasons, National Shooting Sports Foundation requests that it be

permitted to file the attached amicus curiae brief in support of the Plaintiffs’ motion for a

temporary restraining order and preliminary injunction.



                                       NATIONAL SHOOTING SPORTS FOUNDATION,

                                       By its Attorneys,

                                       CAMPBELL CONROY & O’NEIL, P.C.

                                       /s/ Jacob J. Lantry
                                       _________________________________
                                       James M. Campbell (BBO #541882)
                                       Jacob J. Lantry (BBO #690452)
                                       Campbell Conroy & O’Neil, P.C.
                                       One Constitution Wharf, Suite 310
                                       Boston, MA 02129
                                       (617) 241-3000
                                       jmcambpell@campbell-trial-lawyers.com
                                       jlantry@campbell-trial-lawyers.com

                                       BRADLEY ARANT BOULT CUMMINGS LLP

                                       John Parker Sweeney*
                                       James W. Porter III*
                                       Connor M. Blair*
                                       Bradley Arant Boult Cummings LLP
                                       1615 L Street, N.W., Suite 1350
                                       Washington, DC 20036
                                       (202) 719-8216
                                       jsweeney@bradley.com
                                       jporter@bradley.com
                                       cblair@bradley.com

                                      *Pro hac vice application forthcoming




                                                  3
                         LOCAL RULE 7.1(a)(2) CERTIFICATION

       I, Jacob J. Lantry, counsel for amicus curiae National Shooting Sports Foundation in the

above captioned matter, hereby certify that, pursuant to Rule 7.1(a)(2) of the Local Rules of the

United States District Court of Massachusetts, James W. Porter conferred with David Jenkins,

counsel for Plaintiffs, on April 17, 2020, by telephone, and Gary Klein, counsel for Defendants

on April 17 and 20, 2020, by email regarding this Motion. Plaintiffs consent to NSSF’s filing its

amicus brief; Defendants do not.


Dated: April 23, 2020

                                     /s/ Jacob J. Lantry
                                     Jacob J. Lantry




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 23, 2020, this Motion for Leave to File Amicus Brief

was served, via electronic delivery to all counsel via CM/ECF system which will forward copies

to Counsel of Record.


                                     /s/ Jacob J. Lantry
                                     Jacob J. Lantry




                                                4
